DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 39, the term “comprises a transition above or below a first predetermined signal level .” should be replaced with -- comprises a transition above or below a first predetermined signal level. [[.]]-- for punctuation correctness.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 28, the claim(s) is directed to the abstract idea of performing a first comparison of the signal to a first predetermined signal characteristic to determine whether the signal is indicative of the first predetermined signal characteristic and determining a state of the analyte sensor, which are considered steps in a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generating a signal corresponding to the monitored analyte level, receiving the signal corresponding to the monitored analyte level are insignificant extrasolution data gathering activities and transmitting output data indicative of the state of the analyte sensor to a receiving device is a generic postsolution activity. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
Furthermore, analyte sensors are general fields of use and processors are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of considering whether measured signal characteristics indicate an abnormal sensor state and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 29-37 also do not add significantly more to the exception as they merely add details to the above mental steps and add new mental steps.
Regarding Claim 38, the claim(s) is directed to the abstract idea of performing a first comparison of the signal to a first predetermined signal characteristic to determine whether the signal is indicative of the first predetermined signal characteristic and determining a state of the analyte sensor, which are considered steps in a mental process.
This judicial exception is not integrated into a practical application because:
-	The claims fail to outline an improvement to the technical field.
-	The claims fail to apply the judicial exception to effect a particular treatment.
-	The claims fail to apply the judicial exception with a particular machine. 
-	The claims fail to effect a transformation or reduction of a particular article to a different state or thing. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generating a signal corresponding to the monitored analyte level, receiving the signal corresponding to the monitored analyte level are insignificant extrasolution data gathering activities and transmitting output data indicative of the state of the analyte sensor to a receiving device is a generic postsolution activity. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they seem to merely generally link the use of the judicial exception to a particular technological environment.
Furthermore, analyte sensors and receiving devices are general fields of use and processors and displays are generic computer elements used to perform generic computer functions and don’t add significantly more and are well-understood, routine, and previously known to the industry. 
None of these limitations, considered as an ordered combination provide eligibility because the claim taken as a whole, does not amount to significantly more than the underlying abstract idea of considering whether measured signal characteristics indicate an abnormal sensor state and does not purport to improve the functioning of the signal processing, or to improve any other technology or technical field. Use of a generic signal processing does not amount to significantly more than the abstract idea itself. 
Dependent claims 39-47 also do not add significantly more to the exception as they merely add details to the above mental steps and add new mental steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 38-39, 46-47 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brister et al (US 2006/0020192) (“Brister”) as noted in Applicant IDS dated 9/28/2020.
Regarding Claim 38, Brister teaches an analyte monitoring system (Abstract, [0239], [0240], Fig. 13) comprising: 
at least one analyte sensor configured to be positioned at least in part in contact with a fluid under a skin of a subject and generate a signal indicative of an analyte level of the subject (Abstract, [0107], [0226] analyte sensor positioned in contact with subcutaneous portion of subject, [0160] in contact with fluid, specifically); 
one or more processors in communication with the at least one analyte sensor (Fig. 13, [0226], [0228] processor module processes data from electrodes), configured to: 
receive the signal corresponding to the analyte level of the subject ([0228]); 
perform a first comparison of the signal to a first predetermined signal characteristic to determine whether the signal is indicative of the first predetermined signal characteristic ([0239]-[0240] comparison of signal/current to a current drop to zero/predetermined signal characteristic);
determine, based on the first comparison, a state of the analyte sensor, wherein the state of the analyte sensor relates to a position of the at least one analyte sensor ([0239]-[0240] comparison above identifies if sensor may be removed from host); and 
transmit output data indicative of the state of the at least one analyte sensor ([0240] special value indicating state is transmitted); and 
a receiving device configured to receive the output data and display an indication of the state of the at least one analyte sensor (Fig. 15A, [0255]-[0256] receiving device 180 in communication with receiver 158 and is configured to receive data and as a personal computer or personal digital assistant, configured to display).
Regarding Claim 39, Brister teaches the system of claim 38, wherein the first predetermined signal characteristic comprises a transition above or below a first predetermined signal level (See Claim 38 Rejection, below first predetermined signal level which is greater than zero).
Regarding Claim 46, Brister teaches the system of claim 38, wherein the state of the analyte sensor indicates that the analyte sensor has been temporarily dislocated (See Claim 38 Rejection, [0239] dislocation can further be determined by voltage at counter electrode, which enables a state of temporary dislocation to be detected).  
Regarding Claim 47, Brister teaches the system of claim 38, wherein the state of the analyte sensor indicates that the analyte sensor has been removed (See Claim 38 Rejection).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-29, 36-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister.
Regarding Claim 28, while Brister teaches a method for determining a state of an analyte sensor (Abstract, [0239], [0240]), comprising: 
generating, by an analyte sensor positioned at least in part in contact with a fluid under a skin of a subject, a signal corresponding to a monitored analyte level (Abstract, [0107], [0226] analyte sensor positioned in contact with subcutaneous portion of subject, [0160] in contact with fluid, specifically); 
receiving, by one or more processors in communication with the analyte sensor, the signal corresponding to the monitored analyte level (Fig. 13, [0226], [0228] processor module processes data from electrodes); 
performing, by the one or more processors, a first comparison of the signal to a first predetermined signal characteristic to determine whether the signal is indicative of the first predetermined signal characteristic ([0239]-[0240] comparison of signal/current to a current drop to zero/predetermined signal characteristic); 
determining, by the one or more processors based on the first comparison, a state of the analyte sensor, wherein the state of the analyte sensor relates to a position of the analyte sensor ([0239]-[0240] comparison above identifies if sensor may be removed from host); and 
transmitting output data indicative of the state of the analyte sensor ([0240] special value indicating state is transmitted), and
further teaches that an external device may receive alarm conditions ([0255]), 
Brister fails to teach the transmitting output data indicative of the state of the analyte sensor to a receiving device.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention that a non-descript output of an alarm condition of sensor removal by Brister and the teaching that alarm conditions can be output to a receiving device renders obvious that the alarm condition of sensor removal can be output to a receiving device.
Regarding Claim 29, Brister teaches the method of claim 28, wherein the first predetermined signal characteristic comprises a transition above or below a first predetermined signal level (See Claim 28 Rejection, below first predetermined signal level which is greater than zero). 
Regarding Claim 36, Brister teaches the method of claim 28, wherein the state of the analyte sensor indicates that the analyte sensor has been temporarily dislocated (See Claim 28 Rejection, [0239] dislocation can further be determined by voltage at counter electrode, which enables a state of temporary dislocation to be detected).  
Regarding Claim 37, Brister teaches the method of claim 28, wherein the state of the analyte sensor indicates that the analyte sensor has been removed (See Claim 28 Rejection). 

Claims 30 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister in view of Sharma et al (US 2004/0088017) (“Sharma”).
Regarding Claim 30, while Brister teaches the method of claim 28, Brister fails to teach wherein the first predetermined signal characteristic comprises a transition above or below a first predetermined signal rate of change.
However Sharma teaches an invasive medical device (Abstract) and further teaches that dislodging of sensing hardware may be reflected in the rate of change of sensed data ([0058]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to alternatively judge the current of Brister by the rate of change as taught by Sharma as a simple substitution of one signal characteristic indicating removal of a sensor for another to obtain predictable results of accurately assessed system removal.

Regarding Claim 40, while Brister teaches the system of claim 38, Brister fails to teach wherein the first predetermined signal characteristic comprises a transition above or below a first predetermined signal rate of change.  
However Sharma teaches an invasive medical device (Abstract) and further teaches that dislodging of sensing hardware may be reflected in the rate of change of sensed data ([0058]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to alternatively judge the current of Brister by the rate of change as taught by Sharma as a simple substitution of one signal characteristic indicating removal of a sensor for another to obtain predictable results of accurately assessed system removal.

Claims 31 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister in view of Bhai (US 2006/0028350).
Regarding Claim 31, while Brister teaches the method of claim 29, Brister fails to teach wherein the first predetermined signal level corresponds to a first number of analog to digital converter counts.  
However Bhai teaches a medical device (Abstract) and further teaches current data may be converted into count data by an analog to digital converter ([0052]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to understand that a threshold in current of Brister can alternatively be expressed as analog to digital counts as Bhai teaches that by conversion, these values express equivalent current values.

Regarding Claim 41, while Brister teaches the system of claim 39, Brister fails to teach wherein the first predetermined signal level corresponds to a first number of analog to digital converter counts.  
However Bhai teaches a medical device (Abstract) and further teaches current data may converted into count data by an analog to digital converter ([0052]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to understand that a threshold in current of Brister can alternatively be expressed as analog to digital counts as Bhai teaches that by conversion, these values express equivalent current values.

Claims 32-34 and 42-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister in view of Sharma and further in view of Ali et al (US 2002/0035315) (“Ali”).
Regarding Claim 32, while Brister teaches the method of claim 28, Brister fails to teach further comprising: 
performing, by the one or more processors, a second comparison of the signal to a second predetermined signal characteristic, wherein the second predetermined signal characteristic is different from the first predetermined signal characteristic; and 
determining, by the one or more processors based on the second comparison, the state of the analyte sensor.
However Sharma teaches an invasive medical device (Abstract) and further teaches that dislodging of sensing hardware may be reflected in the rate of change of sensed data ([0058]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to consider that the current of Brister may be evaluated by a second predetermined signal characteristic of rate of change as taught in Sharma, different than the first predetermined signal characteristic of an absolute threshold in current as a way to increase confidence in the sensor state decision. The prior art confirms that utilizing multiple signal measures to indicate a state increases confidence in a final decision of said state (Ali: [0016] multiple signal quality measures of low signal quality were found and combined to increase confidence in a low signal quality decision).
 Regarding Claim 33, Brister, Sharma, and Ali teach the method of claim 32, wherein the first predetermined signal characteristic comprises a transition above or below a first predetermined signal level, and a second predetermined signal characteristic comprises a transition above or below a second predetermined signal rate of change (See Claim 32 Rejection).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to understand that what constitutes a first predetermined signal characteristic and a second predetermined signal characteristic above is a manner of preference and the analysis of sensor state will remain equivalent. Thus, under the previous teachings, it would be obvious that one could label the first predetermined signal characteristic as a transition above or below a second predetermined signal rate of change and a second predetermined signal characteristic as a transition above or below a first predetermined signal level. 
 Regarding Claim 34, Brister, Sharma, and Ali teach the method of claim 32, wherein the second predetermined signal characteristic comprises a transition above or below a second predetermined signal rate of change (See Claim 32 Rejection).  

  Regarding Claim 42, while Brister teaches the system of claim 38, Brister fails to teach wherein the one or more processors are configured to: 
perform a second comparison of the signal to a second predetermined signal characteristic, wherein the second predetermined signal characteristic is different from the first predetermined signal characteristic; and 
determine, based on the second comparison, the state of the analyte sensor.  
However Sharma teaches an invasive medical device (Abstract) and further teaches that dislodging of sensing hardware may be reflected in the rate of change of sensed data ([0058]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to consider that the current of Brister may be evaluated by a second predetermined signal characteristic of rate of change as taught in Sharma, different than the first predetermined signal characteristic of an absolute threshold in current as a way to increase confidence in the sensor state decision. The prior art confirms that utilizing multiple signal measures to indicate a state increases confidence in a final decision of said state (Ali: [0016] multiple signal quality measures of low signal quality were found and combined to increase confidence in a low signal quality decision).
 Regarding Claim 43, Brister, Sharma, and Ali teach the system of claim 42, wherein the first predetermined signal characteristic comprises a transition above or below a first predetermined signal level, and a second predetermined signal characteristic comprises a transition above or below a second predetermined signal rate of change (See Claim 42 Rejection).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to understand that what constitutes a first predetermined signal characteristic and a second predetermined signal characteristic above is a manner of preference and the analysis of sensor state will remain equivalent. Thus, under the previous teachings, it would be obvious that one could label the first predetermined signal characteristic as a transition above or below a second predetermined signal rate of change and a second predetermined signal characteristic as a transition above or below a first predetermined signal level. 
Regarding Claim 44, Brister, Sharma, and Ali teach the system of claim 42, wherein the second predetermined signal characteristic comprises a transition above or below a second predetermined signal rate of change (See Claim 42 Rejection).  

Claims 35 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister in view of Sharma and further in view of Ali and further in view of Bhai.
Regarding Claim 35, while Brister, Sharma, and Ali teach the method of claim 33, their combined efforts fail to teach wherein the second predetermined signal level corresponds to a second number of the analog to digital converter counts.  
However Bhai teaches a medical device (Abstract) and further teaches current data may converted into count data by an analog to digital converter ([0052]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to understand that a threshold in current of Brister can alternatively be expressed as analog to digital counts as Bhai teaches that by conversion, these values express equivalent current values.

Regarding Claim 45, while Brister, Sharma, and Ali teach the system of claim 43, their combined efforts fail to teach wherein the second predetermined signal level corresponds to a second number of the analog to digital converter counts.  
However Bhai teaches a medical device (Abstract) and further teaches current data may converted into count data by an analog to digital converter ([0052]).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to understand that a threshold in current of Brister can alternatively be expressed as analog to digital counts as Bhai teaches that by conversion, these values express equivalent current values.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 December 2022